      Case 7:20-cv-00021 Document 8 Filed on 02/11/20 in TXSD Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

 UNITED STATES OF AMERICA,                             §
                                                       §
                              Plaintiff,               §
                                                       §
 v.                                                    §            CASE NO.   7:20-CV-021
                                                       §
 2.749 ACRES OF LAND, MORE OR                          §
 LESS, SITUATE IN HIDALGO COUNTY,                      §
 STATE OF TEXAS; AND HELEN                             §
 CATHERINE HARDWICKE ET AL.,                           §
                                                       §
                          Defendants.                  §

                       PLAINTIFF’S DISCLOSURE OF INTERESTED PARTIES

       NOW COMES, United States of America, by and through Ryan K. Patrick, United States

Attorney, and hereby certifies that the following persons or entities have a financial interest in the

outcome of this litigation:

       1. United States of America, Plaintiff.

       2. Helen Catherine Hardwicke
              Austin, TX 78705

       3.Alexandra Elizabeth Hardwicke.;
              Austin, TX 78731

       4. Mary Irene Hardwicke Olivieri
              Tucson, AZ, 85743

       5. James Bennett Hardwicke
              McAllen, TX 78502

       6. Richard Bruce Hardwicke
              McAllen, TX 78502

       7. Sally Ann Hardwicke Brace
               McAllen, TX 78502




                                                 Page 1 of 3
                                       Disclosure of Interested Parties
Case 7:20-cv-00021 Document 8 Filed on 02/11/20 in TXSD Page 2 of 3



8. John B. Hardwicke VI
       Los Angeles, CA 90036

9. John B. Hardwicke, Co.
       McAllen, TX 78502

10. Neuhaus & Sons
       Wescalo, TX 78599

11. Hidalgo County Tax Assessor
       Edinburg, TX 78539




                                                Respectfully submitted,
                                                RYAN K. PATRICK
                                                United States Attorney

                                       BY:      s/ Hilda M. Garcia Concepcion______
                                                HILDA M. GARCIA CONCEPCION
                                                Assistant United States Attorney
                                                Southern District of Texas No.3399716
                                                Puerto Rico Bar No. 15494
                                                1701 W. Bus. Highway 83, Suite 600
                                                McAllen, TX 78501
                                                Telephone: (956) 618-8004
                                                Facsimile: (956) 618-8016
                                                E-mail: Hilda.Garcia.Concepcion@usdoj.gov
                                                Attorney-In-Charge for Plaintiff




                                      Page 2 of 3
                            Disclosure of Interested Parties
      Case 7:20-cv-00021 Document 8 Filed on 02/11/20 in TXSD Page 3 of 3



                                CERTIFICATE OF SERVICE

       I, Hilda M. Garcia Concepcion, Assistant United States Attorney for the Southern District
of Texas, do hereby certify that on this 11th day of February, 2020, a copy of the foregoing was
served on the following parties in accordance with the Federal Rules of Civil Procedure.

       Helen Catherine Hardwicke                                USPS 1st Class
       Austin, TX 78705

       Alexandra Elizabeth Hardwicke                            USPS 1st Class
       Austin, TX 78731

       Mary Irene Hardwicke Olivieri                            USPS 1st Class
       Tucson, AZ, 85743

       James Bennett Hardwicke                                  USPS 1st Class
       McAllen, TX 78502

       Richard Bruce Hardwick                                   USPS 1st Class
       McAllen, TX 78502

       Sally Ann Hardwicke Brace                                USPS 1st Class
       McAllen, TX 78502

       John B. Hardwicke VI                                     USPS 1st Class
       Los Angeles, CA 90036

       John B. Hardwicke, Co.                                   USPS 1st Class
       McAllen, TX 78502

       Neuhaus & Sons                                           USPS 1st Class
       Wescalo, TX 78599




                                              By:      s/ Hilda M. Garcia Concepcion___________
                                                       HILDA M. GARCIA CONCEPCION
                                                       Assistant United States Attorney




                                             Page 3 of 3
                                   Disclosure of Interested Parties
